The opinion of the court was delivered by
Collins, J.
The questions' presented by the demurrant for our consideration are all based upon the assumption that the dedication complained of by the plaintiffs was created->by the .map referred to in the deed first set forth in the declaration, and that, therefore, the easement dedicated .was an apparent one, and was, of legal necessity, excepted from the conveyance. But that map is not before us. If the declaration be defective by reason of the failure to make profert of the map, the defect is cured by the averment, necessarily admitted by the, demurrer, that the plot which the Spring Lake and Sea Girt Company professed to convey to the plaintiffs and their fellow grantee is within the tract of land described in the deect given by the defendant to that company. If we assume that tliq map mentioned in the- first deed is the “plan of lots of Spring-Lake,” filed May 16th, 1878, referred to in the second deed, we find, when we look at the delineation annexed to the second deed, no indication on its face that block 41 had been dedicated to any public use. The plaintiffs’ case, on that hypothesis, must rest, as did their suit against the Spring Lake and Sea Girt Company, for breach of the covenants of its deed, upon a dedication arising from user, representations or other matter in pais collateral to the map. De Long v. Spring Lake and Sea Girt Co., 36 Vroom 1. The averment of a dedication, of which there is no constructive notice of record, must be met by a traverse or by confession and avoidance.
The demurrer will be overruled.